
	
		IV
		112th CONGRESS
		1st Session
		S. CON. RES. 27
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 26, 2011
			Referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		Honoring the service of Sergeant First
		  Class Leroy Arthur Petry, a native of Santa Fe, New Mexico, and the second
		  living recipient of the Medal of Honor since the Vietnam War.
	
	
		Whereas
			 Sergeant First Class Leroy Arthur Petry of the United States Army, a native of
			 Santa Fe, New Mexico, was awarded the Medal of Honor by President Obama on July
			 12, 2011;
		Whereas
			 the Medal of Honor is the highest honor awarded to members of the Armed Forces
			 for valor in combat;
		Whereas
			 the official citation awarding the Medal of Honor to Sergeant First Class Petry
			 states that then-Staff Sergeant Petry distinguished himself by acts of
			 gallantry and intrepidity at the risk of his life above and beyond the call of
			 duty in action with an armed enemy in the vicinity of Paktya Province,
			 Afghanistan, on May 26, 2008;
		Whereas
			 Sergeant First Class Petry joins an elite group of Medal of Honor recipients
			 dating back to the Civil War;
		Whereas
			 Sergeant First Class Petry has continued a long tradition of military service
			 to the United States by New Mexicans, dating back to the defense of the Western
			 United States during the Civil War, and followed by participation in every
			 major war fought by the United States;
		Whereas
			 Sergeant First Class Petry is the second living recipient of the Medal of Honor
			 since the Vietnam War;
		Whereas
			 Sergeant First Class Petry fought with bravery and, despite wounds to both of
			 his legs, had the courage and quick thinking needed to save the lives of his
			 fellow soldiers by throwing back an enemy grenade and losing his right hand
			 when the grenade detonated shortly after he released it;
		Whereas
			 the actions of Sergeant First Class Petry represent the highest values of the
			 Army, the Rangers, and the United States;
		Whereas
			 Sergeant First Class Petry has consistently demonstrated humility and
			 dedication to his fellow soldiers;
		Whereas
			 Sergeant First Class Petry, who overcame a troubled youth and found the
			 strength to turn his life around and dedicate himself to serving the United
			 States, is an example to all people who are struggling in the United States;
			 and
		Whereas
			 the brave actions of Sergeant First Class Petry, as well as his modesty and
			 selfless service, stand as the embodiment of the best attributes of the people
			 of the United States: Now, therefore, be it
		
	
		That Congress—
			(1)honors the service and sacrifice of
			 Sergeant First Class Leroy Arthur Petry of the United States Army and his
			 family; and
			(2)encourages the people of the United States
			 to recognize the valor, heroism, and dedication to the United States exhibited
			 by Sergeant First Class Petry.
			
	
		
			Passed the Senate
			 September 23, 2011.
			Nancy Erickson,
			Secretary
		
	
